Affirmed in Part, Reversed and Rendered in Part, Remanded, and Opinion
filed August 23, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00604-CV

                     THE CITY OF HOUSTON, Appellant

                                         V.

  DAVID GILBERT, MARINA CHARLES, AS NEXT FRIEND OF E.L., A
   MINOR CHILD, CHRISTIAN COLEMAN, INDIVIDUALLY AND AS
  NEXT FRIEND OF M.R. AND T.R., MINOR CHILDREN, AND BOBBY
    RAY, AS NEXT FRIEND OF M.R. AND T.R., MINOR CHILDREN,
                          Appellees

                    On Appeal from the 234th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-90084A

                                 OPINION

      The City of Houston appeals the denial of its plea to the jurisdiction in this
personal injury suit arising from electrocution injuries suffered by two girls while
practicing little league softball at a city-owned park. Other relatives also asserted
personal injury and bystander claims. The key issues for jurisdictional purposes are
whether the plaintiffs paid for use of the park premises and thus enjoy status as
property invitees rather than licensees,1 and whether the City had actual knowledge
of the alleged unreasonably dangerous condition.

      We hold:

      (1)      regarding plaintiffs/appellees E.L. and M.R., the trial court did not err
               in denying the City’s plea because a fact issue exists whether they paid
               for use of the premises on the day of the incident;

      (2)      regarding plaintiff/appellee Gilbert, the trial court erred in denying the
               City’s plea because Gilbert’s status as a licensee is established
               conclusively, and he failed to raise a fact issue concerning the City’s
               actual knowledge or gross negligence; and

      (3)      regarding the bystander claims, the trial court did not err in denying the
               City’s plea because M.R.’s claim, upon which the bystanders rely,
               potentially remains viable.

      Accordingly, we affirm in part, reverse and render in part, and remand for
further proceedings consistent with this opinion.

                                        Background

      On September 11, 2019, appellees E.L. and M.R.—both seven to nine years
old—were participating in little league softball practice organized by the Lindale
Little League at ballfields located in Moody Park, which is owned, operated, and
maintained by the City of Houston. Attending the practice were appellee David




      1
          See Tex. Civ. Prac. & Rem. Code § 101.022(a).

                                               2
Gilbert (E.L.’s step-grandfather), appellee Christian Coleman (M.R.’s mother), and
appellee T.R. (M.R.’s sister).

       Moody Park has two ballfields adjacent to each other. Partially buried in the
ground area between the fields is a concrete electrical “pass-through” box that
houses electrical cables or wires necessary to light the fields at night. The cover of
this box is metal. During a practice break, E.L. made physical contact with the cover,
which was accidentally energized with electricity.2 M.R. attempted to pull E.L.
away from the box, but she was unable to escape the electric current. Witnessing
the incident, Gilbert rushed to help and managed to break the children free, but he
too was injured in the process. According to witnesses, both girls were lying on the
ground and “unresponsive” after the incident but were revived through CPR. E.L.’s
hands were burned, and she was bleeding from her nose and mouth. Both girls were
transported to the hospital in an ambulance. Coleman and T.R. saw these events at
a close distance.

       Gilbert sued the City, the League, and various other defendants for personal
injuries based on allegations of negligent activity, premises liability, negligence,
negligence per se, and gross negligence. The other appellees joined the suit later
and asserted similar claims, including bystander liability claims by Coleman and
T.R. As to the City, appellees pleaded that they paid money directly or indirectly to
the City for use of the park premises and for that reason they were invitees on the
City’s property on the day in question, that the City had actual or constructive
knowledge of the dangerous condition, and that the City engaged in willful, wanton,
or grossly negligent conduct.



       2
         At this stage of the proceedings, it is believed that an uninsulated, energized wire within
the box came into contact with the cover.

                                                 3
      The City filed a plea to the jurisdiction, asserting that appellees had not shown
a waiver of governmental immunity under the Texas Tort Claims Act (the “TTCA”).
The City argued that: (1) appellees were licensees, not invitees, because they did
not pay a specific fee for entry onto and use of the park; (2) the City had no actual
knowledge of the dangerous condition; and (3) the City did not commit any willful,
wanton, or grossly negligent act. In their response, appellees argued that they were
invitees, rather than licensees, because they paid for use of the park, and thus they
were not required to show that the City had prior actual knowledge of the premises
defect. At a minimum, appellees argued, a fact issue existed regarding their status.
Appellees contended in any event that the City had actual knowledge of the premises
defect even assuming they were licensees.         The trial court denied the City’s
jurisdictional plea.

      After the court severed the plaintiffs’ claims against the City from the claims
against the other defendants, the City timely filed this interlocutory appeal. See Tex.
Civ. Prac. & Rem. Code § 51.014(a)(8).

                                      Analysis

      In a single issue, the City contends the trial court lacked subject matter
jurisdiction over appellees’ claims because they are barred by governmental
immunity. According to the City, appellees have failed to establish a waiver of
governmental immunity for their premises liability claims because appellees were
licensees at the time of their injuries, and the City lacked actual knowledge of the
allegedly dangerous condition. Further, the City contends that appellees failed to
demonstrate gross negligence and otherwise failed to demonstrate a waiver of
immunity for the bystander claims.




                                          4
A.    Standard of Review and Analytical Framework

      The common law doctrine of governmental immunity protects political
subdivisions of the state from suit when they perform governmental functions.3 See
Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 694 n.3 (Tex. 2003).
Governmental units may be sued only when the legislature has waived the unit’s
immunity in clear language. See Tex. Gov’t Code § 311.034; Tex. Parks & Wildlife
Dep’t v. Sawyer Tr., 354 S.W.3d 384, 388 (Tex. 2011).                The TTCA waives
governmental units’ immunity from suit in certain areas when the statutory
requirements are met, including, as relevant here, cases arising from alleged
premises defects. See Sampson v. Univ. of Tex. at Austin, 500 S.W.3d 380, 384 (Tex.
2016); Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 224-25 (Tex.
2004). The waiver of immunity applies if the employee or governmental unit would
be liable to the claimant according to Texas law. See Tex. Civ. Prac. & Rem. Code
§§ 101.021(1)(B), (2), 101.025.

      If a government defendant is immune from suit, the trial court has no subject
matter jurisdiction to hear the case against it, and the defendant may properly
challenge the suit in a plea to the jurisdiction. See Miranda, 133 S.W.3d at 225-26.
We review jurisdictional questions like these de novo. See State v. Holland, 221
S.W.3d 639, 642 (Tex. 2007).

      A plaintiff bears the burden of establishing a waiver of immunity under the
TTCA. See Dallas Area Rapid Transit v. Whitley, 104 S.W.3d 540, 542 (Tex. 2003).
A governmental unit challenging whether a claimant has met this burden may, by a
plea to the jurisdiction, contest the pleadings, the existence of jurisdictional facts, or
both. Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex. 2018).

      3
         The governmental functions of municipalities, such as the City of Houston, include
“parks.” Tex. Civ. Prac. & Rem. Code § 101.0215(a)(13).

                                            5
If a plea challenges the pleadings, we determine if the pleader has alleged facts that
“affirmatively demonstrate the court’s jurisdiction to hear the cause.” Miranda, 133
S.W.3d at 226. We construe the pleadings liberally in favor of the plaintiff, look to
the pleader’s intent, and accept as true the unchallenged factual jurisdictional
allegations in the pleadings. Buzbee v. Clear Channel Outdoor, LLC, 616 S.W.3d
14, 23 (Tex. App.—Houston [14th Dist.] 2020, no pet.) (citing Miranda, 133 S.W.3d
at 226). If the pleading is sufficient to demonstrate jurisdiction, and if the defendant
does not challenge the plaintiff’s factual allegations with supporting evidence, then
our inquiry ends. Id.; see Miranda, 133 S.W.3d at 227-28; see also City of Jacksboro
v. Two Bush Cmty. Action Grp., No. 03-10-00860-CV, 2012 WL 2509804, at *5
(Tex. App.—Austin June 28, 2012, pet. denied) (mem. op.). Like the jurisdictional
question itself, the sufficiency of a claimant’s pleading to establish a waiver of
immunity is a legal issue we review de novo. Miranda, 133 S.W.3d at 226.

      When, on the other hand, a plea to the jurisdiction challenges the existence of
jurisdictional facts, we look beyond the pleadings and consider evidence submitted
by the parties when necessary to resolve the jurisdictional issues raised, even if the
evidence implicates both the court’s jurisdiction and the merits of a claim. Id. at
227. For a plea that challenges the existence of jurisdictional facts, our standard of
review generally mirrors that of a traditional summary judgment: a plaintiff must
raise a genuine issue of material fact to overcome the challenge to the trial court’s
jurisdiction. Id. at 221, 228. In determining whether a plaintiff has met that burden,
we take as true all evidence favorable to the plaintiff and indulge every reasonable
inference and resolve any doubts in the plaintiff’s favor. Id. at 228. If the evidence
and allegations create a fact question regarding jurisdiction, then a court cannot grant
a plea to the jurisdiction, and the factfinder must resolve the fact issue. Id. at 227-
28. But if the relevant evidence is undisputed or fails to raise a fact question on the


                                           6
jurisdictional issue, then a court rules on the plea to the jurisdiction as a matter of
law. Id. at 228.

B.      Licensee or Invitee Status

        1.    Nature of the claims

        We begin by clarifying the nature of appellees’ claims, which we review de
novo.    See Sampson, 500 S.W.3d at 385.         In their pleading, appellees assert
entitlement to recover under both ordinary negligence and premises liability
theories. As we have noted, however, in a suit against a governmental unit, as in
litigation between private parties, negligence claims of the kind at issue will permit
recovery either in premises liability (premises defect) or in ordinary negligence
(negligent activity), but not both. Harris Cnty. Flood Control Dist. v. Halstead, No.
14-20-00457-CV, —S.W.3d—, 2022 WL 678277, at *3 (Tex. App.—Houston [14th
Dist.] Mar. 8, 2022, no pet.) (citing Sampson, 500 S.W.3d at 385, 389). In evaluating
whether a claimant has alleged a premises defect or a negligent activity claim against
a governmental unit—and a concomitant waiver of immunity for that claim—the
focus is on whether the injury occurred because of a condition of real property
(premises defect), or whether the injury occurred as a contemporaneous result of the
activity itself (negligent activity). See Sampson, 500 S.W.3d at 388; Halstead, 2022
WL 678277, at *4; City of Houston v. Ayala, 628 S.W.3d 615, 625-26 (Tex. App.—
Houston [14th Dist.] 2021, no pet.). Although appellees assert both theories in the
alternative, the nucleus of facts alleged leads inexorably to the conclusion that their
claims sound in premises defect because they complain of an unreasonably
dangerous condition of real property as opposed to injuries suffered as a
contemporaneous result of some government activity. See Sampson, 500 S.W.3d at
388; Ayala, 628 S.W.3d at 625-26. Appellees have not contested this point. We
conclude appellees’ claims are premises liability claims as a matter of law. For this

                                          7
reason, we agree with the part of the City’s argument in which it contends that the
trial court erred in denying its plea as to appellees’ claims that purport to be based
on a negligent activity theory.

      2.     Duty in premises liability cases

      The legislature has waived the immunity of governmental units as to personal
injury “so caused by a condition . . . of real property if the governmental unit would,
were it a private person, be liable to the claimant according to Texas law.” See Tex.
Civ. Prac. & Rem. Code §§ 101.021(1)(B), (2), 101.025. Generally, “if a claim
arises from a premises defect, the governmental unit owes to the claimant only the
duty that a private person owes to a licensee on private property, unless the claimant
pays for the use of the premises.” Id. § 101.022(a). Our court has construed this
section’s final phrase to mean that if the claimant pays for the use of the premises,
then the governmental unit owes the same duty of care that a premises owner owes
to an invitee. Ayala, 628 S.W.3d at 619. A premises owner must use reasonable
care to correct or warn an invitee about dangerous conditions actually known to the
owner, as well as dangerous conditions about which the owner reasonably should
have known. See id. In contrast, the duty owed to a licensee requires that “a
landowner not injure a licensee by willful, wanton or grossly negligent conduct, and
that the owner use ordinary care either to warn a licensee of, or to make reasonably
safe, a dangerous condition of which the owner is aware and the licensee is not.”
Sampson, 500 S.W.3d at 391; see Ayala, 628 S.W.3d at 619.

      Distinguishing between invitees and licensees is a vital step under the TTCA
for premises liability claims because the duty of care owed—and hence the
governmental unit’s waiver of immunity—depends on the answer. The City urges
that appellees are licensees because they did not pay for use of the park, at least not



                                          8
on the day of the accident. See Tex. Civ. Prac. & Rem. Code § 101.022(a). We turn
to that question.

       3.      Allegations and evidence concerning payment

       Looking first to the pleadings, appellees alleged that E.L. and M.R. attended
League baseball games at Moody Park on the day in question; that they were League
“participants”; and that “Plaintiffs paid money directly or indirectly to the Defendant
COH for use of the park premises and, therefore, were invitees of the COH.”

       The only proof relevant to payment and attached to the City’s plea is one
paragraph in the affidavit of David Hoang, an electrical superintendent employed by
the City. Hoang attested that Moody Park is open to the public and does not charge
an entrance fee or other fee for access, and that the park is not fenced and the public
can access the area containing the electrical box at any time.

       In their response to the City’s plea, appellees expanded on their payment
allegations. They asserted that on September 11, 2019, the League held softball
practice for youth girls at Moody Park, and that appellees paid the League $65 “for
the privilege of their girls playing” in the League. Appellees attached the declaration
of E.L.’s mother (appellee Charles), who testified that she paid $65 per season to the
League for E.L. to participate. The City did not deny or challenge with evidence the
assertion that the parents of both E.L. and M.R. paid the League for those girls to
participate, so we accept that fact as true for purposes of the plea. Buzbee, 616
S.W.3d at 23.4



       4
          In the trial court, the City conceded that Charles paid $65 to the League for E.L. to
participate. In our court, however, the City notes that M.R., unlike E.L., presented no evidence
that she paid the registration fee to the League. This is true, but M.R. was not obliged to present
such evidence because the pleading alleged that a fee was paid for her to participate, and the City
did not deny or contest that particular factual allegation. See id.

                                                9
       Appellees also asserted and presented evidence that the League paid a
mandatory “rental” fee to the City to use the park’s ballfields pursuant to a permit
contract between the City and the League. On this point, appellees attached a copy
of the permit contract and deposition excerpts of Mario Quintanilla, the League’s
president. Quintanilla testified that the League pays the City a fee to use the
ballfields at Moody Park. In particular, Quintanilla explained that Moody Park is
the only field where the League practices and plays, that there are only two ballfields
at Moody Park, and that the League was authorized to use the ballfields on Mondays
through Thursdays from 6:00 p.m. to 10:00 p.m., and on Saturdays from 10:00 a.m.
to dark. The permit contract confirms that the League paid a fee to the City to rent
or reserve use of the fields between September 4, 2019 and December 14, 2019.

       In sum, according to appellees, they paid the League a registration fee for E.L.
and M.R. to participate in the program; then the League paid the City a fee to rent or
reserve the park fields on particular days and at particular times.

       4.      Whether the payments were for use of the park

       The City argues that to constitute a payment for the use of the premises under
section 101.022(a) the fee “must be paid specifically for entry onto and use of the
premises,” and that the payment appellees described does not qualify as such for two
reasons. First, the City says “indirect” payments to rent or reserve the fields—i.e.,
through an intermediary such as a little league—are not sufficient to constitute a fee
for use of public premises because the claimants paid the League to play softball but
did not pay the City to use the park. Second, the City continues, assuming “indirect”
payments generally suffice, the permit contract in question shows that appellees did
not actually reserve the Moody Park ballfields for September 11, 2019.5

       5
        In its brief, the City suggests a third reason why appellees did not pay to use the ballfields:
because “their injuries did not occur on the ballfield, but in another area that was generally open
                                                  10
        In support of its first argument, the City relies on this court’s decision in
Ayala, which cited City of Dallas v. Davenport, 418 S.W.3d 844 (Tex. App.—Dallas
2013, no pet.), and City of Houston v. Crawford, No. 01-18-00179-CV, 2018 WL
4868306 (Tex. App.—Houston [1st Dist.] Oct. 9, 2018, no pet.) (mem. op.). These
cases involved slip-and-falls at airports. In Ayala, the claimant, Ayala, bought an
airline ticket for a trip from Seattle to Jacksonville, with a connecting flight through
Houston. Ayala, 628 S.W.3d at 621. While at Houston’s Bush Intercontinental
Airport, Ayala slipped and fell as she was disembarking from an escalator in one of
the airport terminals. Id. at 618. We held that Ayala was a licensee, not an invitee,
because her purchase of an airline ticket was not a payment made to the City for the
entry onto and use of the airport premises; instead, her use of the airport was merely
related to her purchase of the ticket. Id. at 621. We cited Davenport and Crawford
for the proposition that the purchase of a plane ticket, which was “merely related”
to the airport premises, did not confer status on the plaintiff as an invitee of the
airport because the payment was not specifically for entry onto and use of the
premises. Id. at 620 (citing Davenport, 418 S.W.3d at 848; Crawford, 2018 WL
4868306, at *3). Our holding in Ayala is consistent with other Texas appellate court
decisions involving comparable circumstances.6


and available to the public.” Because the City did not present this contention in its plea to the
jurisdiction, we need not address it. See Miranda, 133 S.W.3d at 228 (explaining that a plaintiff
is required to raise a fact issue only “after the state asserts and supports with evidence that the trial
court lacks subject matter jurisdiction” (emphasis added)).
        6
         City of McAllen v. Quintanilla, No. 13-18-00062-CV, 2019 WL 3023325, at *3 (Tex.
App.—Corpus Christi-Edinburg July 11, 2019, no pet.) (mem. op.) (claimant’s purchase of bus
ticket was insufficient to establish invitee status at bus station premises); City of El Paso v. Viel,
523 S.W.3d 876, 892 (Tex. App.—El Paso 2017, no pet.) (suggesting that, for TTCA purposes,
courts should consider “whether the claimant would have been allowed entry onto premises but
for a payment made to the governmental unit that owns the property”); Clay v. City of Ft. Worth,
90 S.W.3d 414, 417 (Tex. App.—Austin 2002, no pet.) (revenue-sharing agreement between city
and telephone company was related to, but not a fee for use of, premises; thus, telephone company
employee was not invitee when employee sustained injuries on premises); Simpson v. Harris
                                                   11
       In other factual situations, however, courts have held that certain fees are
sufficient either to establish invitee status as a matter of law or at least create a fact
question. One notable example involved the use of a city park for a wedding.
Sullivan v. City of Fort Worth, No. 02-10-00223-CV, 2011 WL 1902018, at *8 (Tex.
App.—Fort Worth May 19, 2011, no pet.) (mem. op.). There, the court held that a
rental fee paid to a city for a wedding reception dinner in a city park after closing
hours was a fee for use of the park. Id. In a more recent case, the same court
considered evidence of a similar type of “indirect” payment as we have here. See
City of Fort Worth v. Posey, 593 S.W.3d 924, 927-28 (Tex. App.—Fort Worth 2020,
no pet.). The Posey court held that a claimant injured on a public walkway raised a
fact issue on her status as an invitee for TTCA purposes when her evidence of
payment included proof that (1) she paid a fee to enter the Junior League’s gift fair,
and the Junior League in turn paid the city to rent the premises for its patrons’ use,
and (2) she paid the city a fee to park. Id. The court reasoned that, because the
claimant presented evidence that both the direct and indirect payments she made
“endowed her with the express right to use the walkway to travel between the
parking lot and the gift fair,”7 she raised a fact issue regarding her status as an invitee.
Id. at 930-31. The Fourth Court of Appeals has also held that a claimant raised a
fact question whether she was an invitee for TTCA purposes when she paid an entry


County, 951 S.W.2d 251, 253 (Tex. App.—Houston [14th Dist.] 1997, no pet.) (payment of filing
fee did not constitute payment for use of courthouse); Garcia v. State, 817 S.W.2d 741, 743 (Tex.
App.—San Antonio 1991, writ denied) (claimant’s payment of licensing fees and fuel taxes not
considered payment for use of state’s highway system).
       7
           The claimant in Posey presented the rental agreement between the city and the
organization using the coliseum, which “contemplated that the premises’ sidewalks and entryways
would be used by Junior League and its patrons ‘for ingress or egress to and from’ the coliseum[.]”
Id. at 928. Also, the claimant presented deposition testimony from the city’s representative, in
which he agreed that the rental agreement gave the organization’s customers the right to use the
city’s property to enter and exit the coliseum and that part of what the organization paid for was
the ability to access the event space along the walkway. Id.

                                                12
fee to run a 5K race on city-owned property where she was injured. City of San
Antonio v. Realme, No. 04-20-00119-CV, 2021 WL 1009330 (Tex. App.—San
Antonio Mar. 17, 2021, pet. filed) (mem. op.).

      Although the claimants’ evidence in Ayala did not raise a fact issue on invitee
status in that case, the circumstances in today’s case are distinguishable. We
conclude, like the court in Posey, that payments made indirectly to a municipality
through an intermediary—such as a little league—can be sufficient evidence to raise
a fact issue on invitee status under section 101.022(a), as long as the payment
specifically allowed the claimants to use the premises. Contrary to the City’s
suggestion, nothing in Ayala or any other authority counsels against recognizing that
“indirect” payments to a city can, despite their indirect nature, specifically permit
use of city premises.

      The next question is whether appellees presented some evidence that the
payment to the City in fact allowed E.L. and M.R. to use to the ballfields to play
softball. Appellees’ evidence shows that the League’s rental payment to the City
was paid specifically to allow the League teams to use the ballfields. Moreover,
participation in a baseball league necessarily involves playing on baseball fields;
thus, paying a fee to participate in a baseball league encompasses use of the baseball
fields. See Posey, 593 S.W.3d at 929; Sullivan, 2011 WL 1902018, at *8; cf. City of
Dallas v. Patrick, 347 S.W.3d 452, 457 (Tex. App.—Dallas 2011, no pet.)
(concluding that, under the TTCA, city would owe plaintiff the duty it owed an
invitee when plaintiff obtained entry to city zoo through her mother’s membership).

      The City disputes that payment is shown here because according to the permit
contract, the League had not reserved Moody Park for September 11, 2019. The
City is correct that the permit contract does not list September 11 as a date on which
the ballfields were “reserved” for the League. We conclude, however, that appellees

                                         13
raised a fact question on this point through two items of evidence. First, Charles
said in her declaration that the park was “reserved” for the League practice on the
day in question.        Second, Quintanilla said in his deposition that the night of
September 11, 2019 was a “scheduled practice,” and that the League was
“authorized” to use the Moody Park fields every day of the week except Fridays and
Sundays. He did not make an exception for the week that included September 11.
Thus, viewing the uncontested allegations together with the evidence in the light
most favorably to appellees,8 we conclude that a fact question exists whether E.L.
and M.R. specifically paid for use of the premises on September 11, 2019, and thus
would be considered invitees at the time of injury. See Ayala, 628 S.W.3d at 620-
21; Posey, 593 S.W.3d at 930-31. The factfinder must resolve that dispute on
remand.9 We hold that the trial court did not err in denying the City’s jurisdictional
plea as to appellees E.L. and M.R.

        As to appellee Gilbert, however, we conclude that the record establishes
conclusively that he is a licensee as a matter of law. He is E.L.’s step-grandfather.
There is no allegation or evidence that appellee Gilbert paid any fee to the League
to participate or that he was otherwise entitled to invitee status. On appeal, appellees
do not explain why he, a non-participant in the League who has not paid a
registration fee to the League, should be viewed as having paid for use of the park.10

        8
            See Miranda, 133 S.W.3d at 228.
        9
         The City did not argue in the trial court, and does not argue in our court, that appellees
have failed to establish a waiver of immunity assuming that they are invitees.
        10
           Neither the City nor appellees distinguish between the individual appellees; the City
contends that all appellees are licensees, and appellees contend that they are all invitees. However,
in our de novo review of the trial court’s denial of the City’s plea to the jurisdiction, it is necessary
for us to parse out the evidence related to each individual’s status to determine whether the trial
court properly exercised subject matter jurisdiction over all of appellees’ claims. Thomas v. Long,
207 S.W.3d 334, 338-39 (Tex. 2006) (“[I]t is proper for a trial court to dismiss claims over which
it does not have subject matter jurisdiction but retain claims in the same case over which it has
jurisdiction.”).

                                                   14
Because Gilbert is a licensee, we must address the City’s alternative arguments that
he has failed to establish a waiver of the City’s immunity.

C.    No Evidence Supporting the City’s Liability to a Licensee

      Because Gilbert was a licensee at the time of his injury, the City was required
not to injure him “by willful, wanton or grossly negligent conduct,” and to use
ordinary care either to warn of, or to make reasonably safe, a dangerous condition
of which the owner is aware and the licensee is not. See Sampson, 500 S.W.3d at
391; Ayala, 628 S.W.3d at 619. To defeat the City’s jurisdictional plea, Gilbert was
required to raise a fact issue regarding whether the City either had actual knowledge
of the dangerous condition or that the City was grossly negligent. See Ayala, 628
S.W.3d at 619 (citing State Dep’t of Highways & Pub. Transp. v. Payne, 838 S.W.2d
235, 237 (Tex. 1992) (op. on reh’g)).

      1.     No actual knowledge of the dangerous condition

      The City contended in its plea that it lacked actual knowledge of the electrified
pass-through box. Actual knowledge requires subjective awareness that the danger
existed at the time of the accident. Sampson, 500 S.W.3d at 392. Hypothetical or
constructive knowledge is simply not enough. See id. “‘[T]he fact that materials
deteriorate over time and may become dangerous does not itself create a dangerous
condition, and the actual knowledge required for liability is of the dangerous
condition at the time of the accident, not merely of the possibility that a dangerous
condition can develop over time.’” Id. at 395 (quoting City of Dallas v. Thompson,
210 S.W.3d 601, 602-03 (Tex. 2006)).

      The City offered Hoang’s affidavit on this point. According to Hoang, he
reviewed the City’s work order system for documents related to the pass-through
box at Moody Park for five years preceding the September 11, 2019 incident and


                                          15
found no work orders for this particular pass-through box. He also stated that he
reviewed the database and the City’s 311 records for reports that a box cover lid in
Moody Park had become electrified and found no such reports. According to Hoang,
the City had no actual knowledge that the pass-through box lid had become
energized before learning of appellees’ injuries on September 11, 2019. This
evidence sufficiently shows that the City had no actual knowledge of the hazardous
condition. See Ayala, 628 S.W.3d at 623; City of Dallas v. Kennedy, No. 05-19-
01299-CV, 2020 WL 3286515, at *3 (Tex. App.—Dallas June 18, 2020, no pet.)
(mem. op.).

      None of the evidence submitted by appellees raises a fact question on actual
knowledge.     Appellees refer to a 2011 certificate of compliance accepting as
complete the field lights remodel at Moody Park. But this document makes no
mention of any hazardous conditions at the park and simply notes, that as of
September 16, 2011, the “building listed hereon has been duly inspected and found
to comply” with the City’s construction code requirements and ordinances.

      Appellees also presented the deposition of Anthony LaFaso, another electrical
superintendent in the City’s Parks and Recreation Department in 2019. According
to the City, LaFaso’s testimony supports the City’s argument that it lacked actual
knowledge that the relevant pass-through box at Moody Park had become energized
before the date of appellees’ injuries. Appellees do not cite to this deposition in their
brief, but in their response to the City’s plea, they cited it to support their claim that
the City was “placed on notice of electrical issues at Moody Park that specifically
required the City to open the iron covers to make repairs.” But LaFaso testified that
he did not recall any City work orders relating to the electrical box or electrical
components at issue in this case. According to LaFaso, the City was aware that there
were underground electrical boxes with metal lids “that were not grounded,” but he

                                           16
did not testify that the City was aware that any of these electrical boxes had ever
became energized. At most, this evidence shows that the City may have been aware
of the possibility of a dangerous condition, which at most shows constructive, rather
than actual, knowledge. See Sampson, 500 S.W.3d at 395; Thompson, 210 S.W.3d
at 603.

      Finally, appellees cite to copies of work orders, which—in conflict with
Hoang’s assertion that there were none—purport to show work requested and
performed at Moody Park from April 2016 to November 2017. According to
appellees, these work orders show that the City “was placed on notice of electrical
issues at Moody Park that specifically required the [City] to open the iron covers to
make repairs” at least three times. We disagree. The reports contain minimal
information, but they show the nature of the work requested to be “broken ground
box cover,” “install ground box in playground area,” “assist electricians w/open
ground boxes,” and “open ground boxes for electrician to search for bad wire.”
There is no indication that the City was put on notice that the electrical box cover
had become energized or that the box presented an electrical hazard to any patrons.
Appellees’ evidence thus provides no information concerning “reports of prior
injuries or reports of the potential danger presented by the condition.” Sampson, 500
S.W.3d at 397.

      We conclude appellees have not raised a fact issue that the City had actual
knowledge, prior to September 11, 2019, that the cover of this pass-through box at
Moody Park had become energized.

      2.     No evidence of gross negligence

      The City also challenged the issue of gross negligence in its plea:

      Gross negligence involves proof of two elements: (1) viewed
      objectively from the actor’s standpoint, the act or omission must

                                         17
      involve an extreme degree of risk, considering the probability and
      magnitude of the potential harm to others; and (2) the actor must have
      actual, subjective awareness of the risk involved, but nevertheless
      proceed in conscious indifference to the rights, safety, or welfare of
      others. See Mobil Oil Corp. v. Ellender, 968 S.W.2d 917, 921 (Tex.
      1998) (citing Transp. Ins. Co. v. Moriel, 879 S.W.2d 10, 23 (Tex.
      1994)). In reference to the first requirement, the “extreme risk” means
      the likelihood of serious injury to the plaintiff. Id. In reference to the
      second requirement, ordinary negligence rises to the level of gross
      negligence when it can be shown that the defendant was aware of the
      danger but his acts or omissions demonstrated that he did not care to
      address it. Louisiana-Pacific Corp. v. Andrade, 19 S.W.3d 245, 246-
      47 (Tex. 1999); Burk Royalty Co. v. Walls, 616 S.W.2d 911, 922 (Tex.
      1981).
      The City was not aware that the box lid had, against all probability,
      become energized. Exhibit A [Hoang affidavit]. Had it known, the box
      would have been immediately repaired. Id. The City was not working
      with the box at or near the time of the incident – the City in fact has no
      records of working on the box in the years leading up to the incident.
      Id. There is no evidence of a person ever being electrocuted by any one
      of the hundreds of electrical box lids at City parks at any time prior to
      the incident. See id. Accordingly, no reasonable person could conclude
      that the City had “actual, subjective awareness” that the box would
      become energized but chose to do nothing about it. Plaintiffs’ gross
      negligence claim therefore fails as a matter of law.
      Appellees did not respond to the City’s arguments regarding gross negligence.
Therefore, they did not raise a material fact question on this issue.

                                    *      *     *

      Because the City conclusively established that Gilbert was a licensee and
appellees did not raise a fact question on either actual knowledge or gross
negligence, the trial court erred in denying the City’s plea to the jurisdiction as to
Gilbert’s claims.




                                          18
D.     Bystander Claims

       Appellees Coleman and T.R. allege bystander liability against the City on the
basis that they are close family members of M.R. and observed the physical injuries
to M.R. contemporaneously as they occurred in close proximity. The City contends
that, because there is no basis to assert jurisdiction over any of appellees’ claims,11
these bystander claims must likewise fail. This is so, the City continues, because
“[b]efore a bystander may recover, he or she must establish that the defendant has
negligently inflicted serious or fatal injuries on the primary victim.” Edinburg Hosp.
Auth. v. Trevino, 941 S.W.2d 76, 79 (Tex. 1997); see also Am. Indus. Life Ins. Co.
v. Ruvalcaba, 64 S.W.3d 126, 144 (Tex. App.—Houston [14th Dist.] 2001, pet.
denied) (bystander may not recover until defendant’s liability to primary victim is
established).

       But as discussed above, a fact issue remains regarding the trial court’s
jurisdiction over M.R.’s premises defect claims. The City has not asserted any other
basis for a lack of subject matter jurisdiction over these bystander claims.
Accordingly, the trial court did not err in denying the City’s jurisdictional plea as to
Coleman’s and T.R.’s bystander claims.

                                         Conclusion

       We have concluded that appellees’ claims are premises defect claims, and the
trial court erred in denying the City’s jurisdictional plea to the extent it failed to
dismiss appellees’ claims purportedly based on a negligent activity theory. Further,
the City conclusively established that Gilbert is a licensee, and appellees failed to
raise a fact issue that the City either had actual knowledge of the dangerous condition

       11
           The TTCA does not create a cause of action; it waives sovereign immunity as a bar to a
suit that would otherwise exist. Sampson, 500 S.W.3d at 387 (citing City of Tyler v. Likes, 962
S.W.2d 489, 494 (Tex. 1997)).

                                               19
or was grossly negligent.       Thus, the trial court erred in denying the City’s
jurisdictional plea as to Gilbert’s premises defect claim. Accordingly, we reverse
and render judgment dismissing (1) appellees’ negligent activity claims and
(2) Gilbert’s claims.

      However, a fact question exists regarding E.L.’s and M.R.’s status as invitees,
and the trial court did not err in denying the City’s plea as to their premises defect
claims. The trial court also did not err in denying the City’s jurisdictional plea as to
Coleman’s and T.R.’s bystander liability claims. Accordingly, we affirm in part the
trial court’s order denying the plea to the jurisdiction as to these claims. We remand
to the trial court for further proceedings.




                                         /s/       Kevin Jewell
                                                   Justice

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                              20